
	

114 SRES 629 IS: Recognizing the 225th anniversary of Alexander Hamilton’s seminal Report on the Subject of Manufactures.
U.S. Senate
2016-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 629
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2016
			Mr. Coons (for himself and Mr. Graham) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Recognizing the 225th anniversary of Alexander Hamilton’s seminal Report on the Subject of
			 Manufactures.
	
	
 Whereas December 5, 2016, is the 225th anniversary of Alexander Hamilton’s landmark Report on the Subject of Manufactures (referred to in this preamble as the Hamilton report), which he delivered on December 5, 1791;
 Whereas the groundbreaking Hamilton report stressed the importance of a diversified national economy in which manufacturing, alongside agriculture, contributes significantly to economic health;
 Whereas Alexander Hamilton promoted a modern economic vision years ahead of his time based on investment, industry, internal improvements, and expanded commerce;
 Whereas the Hamilton report had its roots in President George Washington’s first annual message to Congress on January 8, 1790, when he argued that the people of the United States should promote manufacturing to make the United States independent of other nations for essential supplies, particularly military supplies;
 Whereas the House of Representatives then requested the Secretary of the Treasury prepare a report describing plans to encourage manufactories that would promote that independence;
 Whereas the Hamilton report recognized that the Federal Government could take steps to encourage innovation in the manufacturing sector, and recommended government promotion of manufacturing through incentives to encourage risk taking and innovation, as well as reasonable and flexible tariffs to counter Great Britain’s mercantilist system;
 Whereas Alexander Hamilton was one of the Founding Fathers, a delegate to the Constitutional Convention, a major author of the Federalist papers, a signatory to the Constitution of the United States, the first Secretary of the Treasury, and the founder of the First Bank of the United States and the Coast Guard;
 Whereas Alexander Hamilton founded the Society for the Establishment of Useful Manufactures in Paterson, New Jersey, which became an important center for manufacturing production and innovation;
 Whereas Alexander Hamilton used his influence to define the role of the Federal Government in promoting a sound financial foundation for the young nation;
 Whereas manufacturing is critical to the United States economy, and contributes approximately $2,170,000,000,000 to the United States economy annually;
 Whereas manufacturing makes an outsized contribution to the United States economy in terms of total output and employment, and supports more than 17,000,000 indirect jobs in the United States and approximately 12,000,000 individuals directly employed in manufacturing, more than 1/5 (21.3 percent) of total employment in the United States in 2013;
 Whereas manufacturing represents more than 11 percent of the United States economy, and accounts for approximately 70 percent of industry-funded research and development;
 Whereas manufacturing is entering a dynamic new phase, with new market opportunities in the developing world, game-changing innovations in materials and processes (including composites and nanomaterials, 3-D printing, and advanced robotics), and increased competition across the world;
 Whereas manufacturing makes substantial contributions in the United States economy to research and development, exports, and productivity growth;
 Whereas the number of manufacturing jobs coming into the United States, through reshoring and foreign direct investment, is now equal to or slightly higher than the number of jobs leaving the United States, which contributes to the manufacturing rebound;
 Whereas manufacturing firms have a critical role in innovation, engaging new technologies that improve processes, support product innovation, and create well-paying jobs; and
 Whereas the brand Made in the USA carries tremendous weight and appeal across the world: Now, therefore, be it   That the Senate—
 (1)recognizes the 225th anniversary of Alexander Hamilton’s seminal Report on the Subject of Manufactures;
 (2)recognizes the vision of Alexander Hamilton to make a case for a strong and diversified economy, which has withstood the test of time;
 (3)expresses admiration and appreciation for the variety of ways in which Alexander Hamilton contributed to the success of the young United States;
 (4)acknowledges the importance of the manufacturing industry’s contributions to the United States in promoting innovation, job creation, and opportunity for the middle class; and
 (5)supports efforts to grow and sustain United States manufacturing industries by creating a healthy business climate and establishing the level playing field vital to United States manufacturing success.
			
